Citation Nr: 1456392	
Decision Date: 12/24/14    Archive Date: 01/02/15

DOCKET NO.  09-09 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington



THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a left knee disorder.



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1952 to January 1956. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The currently demonstrated right knee disability manifested by degenerative changes is shown as likely as not to be due to an injury in service. 

2.  The currently demonstrated left knee disability manifested by degenerative changes is shown as likely as not to be due an injury in service. 


CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the Veteran, his right knee disability manifested by degenerative changes is due to disease or injury that was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).
2.  By extending the benefit of the doubt to the Veteran, his left knee disability manifested by degenerative changes is due to disease or injury that was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the fully favorable determination in this case, no discussion of compliance with VA's duty to notify and assist is necessary.  

Generally, to provide service connection, a veteran must show:  (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

In certain cases, competent lay evidence may demonstrate the presence of any of these elements. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

Service connection may also be granted for a disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In April 2008, the Veteran submitted a letter from Ms. W. (an advanced registered nurse practitioner who was his VA primary care provider) who diagnosed the Veteran with chronic pain and degenerative changes in both knees.  

Ms. W. attributed the Veteran's current disabilities to a right knee injury he experienced in service after stepping from the dock to the gun whale of a ship and a second injury that affected his left knee.  

The Veteran's service treatment records (STRs) provide documentation to support an injury to his right knee in-service from stepping off a dock, but are silent regarding a left knee injury.  

The Veteran has submitted a statement from Mr. B., a fellow service member who served with him, that states the Veteran was thrown from a truck and injured both of his knees in service.  VA has been unable to obtain the Veteran's inpatient treatment records from service.

The RO afforded the Veteran  a QTC examination to evaluate the etiology of his claimed right and left knee disabilities in December 2010.  After X-Ray tests, a review of the Veteran's medical history, and an examination, the examiner diagnosed the Veteran with degenerative changes of the left and right knee.  

The examiner opined that the Veteran's right knee disability was at least as likely as not related to service, but did not provide an etiological opinion regarding the Veteran's left knee disability.  

In June 2011, the RO obtained an addendum opinion from the December 2010 examiner.  The RO essentially asked the VA examiner to review the same medical evidence he had in December 2010, and to provide another opinion.  

The examiner reviewed the medical records again and opined that right knee or left knee osteoarthritis was not related to service, because osteoarthritis was not indicated in a September 1987 post service X-Ray report.

The Board finds the Veteran and Mr. B.'s lay statements regarding an injury to both knees during service to be competent and credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 n. 1 (Fed. Cir. 2006).

Thus, after careful reviewing and weighing entire record, the Board finds the evidence to be in relative equipoise in showing that the left knee and right knee disabilities manifested by degenerative changes as likely as not are due to the injuries sustained by the Veteran during service.   

In resolving all reasonable doubt in the Veteran's favor, service connection is warranted.



ORDER

Service connection for a right knee degenerative changes is granted.

Service connection for a left knee degenerative changes is granted.


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


